 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY PETRIE and                                     No. 2:17-cv-02329-TLN-EFB
      CHARLOTTE PETRIE,
12
                           Plaintiffs,
13                                                         ORDER GRANTING PLAINTIFF’S
              v.                                           MOTION TO SUBSTITUTE PARTY
14
      GENERAL ELECTRIC COMPANY,
15
      et al.,
16
                           Defendants.
17

18          The Court has reviewed Plaintiff’s unopposed Motion to Substitute Party, which seeks to
19   substitute Plaintiff Charlotte Petrie, successor-in-interest to deceased Plaintiff Larry Petrie, for
20   decedent in this matter. (ECF Nos. 55, 59.) Pursuant to Federal Rules of Civil Procedure Rule
21   25(a), and for good cause shown, the Court hereby orders as follows:
22          1. Plaintiff CHARLOTTE PETRIE successor-in-interest to decedent LARRY PETRIE,
23                 be substituted for decedent in this cause of action as to the surviving personal injury
24                 claims of decedent's estate.
25   ///
26   ///
27   ///
28
                                                          1
 1          2. Plaintiff may amend the caption of the complaint showing the substitution as is shown

 2             in the form attached to Plaintiff’s proposed order as Exhibit B (ECF No. 55-2 at 9).

 3          IT IS SO ORDERED.

 4   Dated: February 4, 2019

 5

 6

 7
                                      Troy L. Nunley
 8                                    United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
